Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 8/31/2021, responding to the office action mailed on 8/5/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-19.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-19 would be allowable because the prior art neither anticipates nor obvious of the limitations of the base claim 1 that recites method for producing at least one first JFET transistor particularly with “d) etching said at least one first layer such that at least one remaining portion of said at least one first layer forms a front gate of said at least one first JFET transistor, then e) etching the second layer such that at least one first remaining portion of the second layer is disposed below the front gate of said at least one first JFET transistor and forms the 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/SELIM U AHMED/     Primary Examiner, Art Unit 2896